United States Court of Appeals
                     For the First Circuit


No. 01-2565

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                       JOSÉ TORIBIO-LUGO,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on July 21, 2004 is
corrected as follows:

     Cover sheet — delete first attorney line and replace with
"Juan F. Matos de Juan, Assistant Federal Public Defender, with
whom Joseph C. Laws, Jr., Federal Public Defender, and Joannie
Plaza-Martínez, Assistant Federal Public Defender, were on brief,
for appellant."

     On page 6, line 18, change "attach" to "persist"

     On page 16, line 8, change "attached" to "persisted"